DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 165/827,146 filed on 03/23/2020 presents claims 1-20 for examination. 
The present application is a continuation of U.S. Patent Application No. 15/331,602 filed October 21, 2016, now issued U.S. Patent No. 10,628,195 B2.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Priority
The applicant’s claim to priority to provisional application No. 62/245,083, filed October 22, 2015 has been acknowledged.

Drawings
The applicant’s drawings submitted on 03/23/2020 are acceptable for examination purpose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,628,195 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in the present application is fully anticipated by the claims 1-7 of the U.S. Patent 10,628,295 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruun et al. (US 2016/0335111 A1; PCT filed Feb. 24, 2014) (hereinafter Bruun) in view of Yang et al. (US 2016/0103698 A1) (hereinafter Yang).

As per claim 1, Bruun discloses A method comprising: with a Virtual Network Function (VNF) manager, managing a VNF that includes a plurality of VNF components running on a plurality of virtual machines, the virtual machines running on a plurality of physical computing machines (e.g. Bruun; [Fig. 3 and related description] [0033-0046] discloses VNF manager that manages VNF having VNF components running on VMs executing on computer resources.  Also see [Abstract] [0015] [0020] [0030-0032] [Figs. 1, 2, 5 and related description].); and with the VNF manager, causing a Network Function Virtualization Infrastructure (NFVI) to have a total number of virtual machines provisioned, the total number being equal to a number of virtual machines capable of providing for a current demand for VNF components (e.g. Bruun; [0031-0032] discloses creating a number of deactivated VMs for VNF that satisfy performance level of VNFCs.  [Fig. 4] [0060-0064] discloses creating a number of VMs for VNFCs based on a number of VNFCs.  Bruun also discloses scaling-out VMs when a scale-out threshold is reached to maintain the number of VMS for each VNFC at a desired level.  [0046] discloses creating a resource pool of VMs for VNFC with a desired capacity level of deactivated VMs.  [0049-0050] discloses VNF manager determines which number of VMS of which VNFC should be scaled out to improve the overall performance of the VNF.   Thus, Bruun discloses determining a number of virtual machines required to provide a current demand for VNFCs.  [0032] discloses creating a number of deactivated VMs based on a number of VNFCs and a number of VNFC types.  [Fig. 3] [0033-0036] discloses NFVI with VNF manager that provides the virtual resources required to support the execution of VNF including VNFCs.  [0043] discloses a VNF manager which is specific to a VNF, understands performance requirements of the VNF and configures the VMs for VNFCs of 
Bruun does not expressly disclose the total number being equal to a number of virtual machines capable of providing for a current demand for VNF components plus an additional number of virtual machines equal to the highest number of virtual machines being provided by a single one of the plurality of physical computing machines.
However, Yang discloses causing a Network Function Virtualization Infrastructure (NFVI) to have a total number of virtual machines provisioned, the total number being equal to a number of virtual machines capable of providing for a current demand for VNF components plus an additional number of virtual machines equal to the highest number of virtual machines being provided by a single one of the plurality of physical computing machines (e.g. Yang; [0072] discloses virtual machines of the virtual network node can be deployed using a 1+1 redundancy scheme, and n+1 redundancy scheme, and/or an n+k redundancy scheme, wherein n can correspond to a number of instances of the virtual machines that are needed, and k can correspond to a number of failures the VNF should be configured to survive.  For example, if a particular VNF requires three VMS, the n+k redundancy rules would result in the creation of six virtual machines (3+3=6).  It should be understood that this example is illustrative and therefore should not be construed as being limiting in any way.  Also see [0065-0068] [0073].  These proposed redundancy schemes would allow creating a total number of VMs that includes number of VMs required for the current demand and a number of additional redundant VMs.  Yang’s n+k redundancy scheme would allow provisioning n number of VMs that are needed to support current demand plus addition k number of VMs, wherein k corresponds to number of failures.  For example, if a particular VNF requires three VMs, the n+k redundancy rules would result in the creation of six virtual machines (3+3=6).  It should be understood that this example is illustrative and therefore should not be construed as being limiting in any way.  This also implies that the disclosed redundancy schemes may be applied for a single server computer of the site where the server computer may provide number of VMs.  For instance, three VMs may be running on a single server computer of a site and the redundancy scheme would result in the creation of six VMs.). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the method of utilizing the proposed redundancy scheme that determines creating a total number of VMs for desired level of redundancy as taught by Yang into Bruun because it would provide a failover technique that would allow deploying and activating redundant VMs in the event of a failure (see Yang; [0007] [0012] [0046] [0072]).  In the event of a failure, when VNF node is not responding, the redundant VNF nodes can continue to provide requested services (see Yang [0064]).

As per claim 2, the combination of Bruun and Yang discloses The method of claim 1 [See rejection to claim 1 above], further comprising, detecting a change in the highest number of virtual machines being provided by the single one of the set of physical computing machines (e.g. Bruun; [0023-0024] discloses activating a number of deactivated VMs during a scale-out on a computer resource. The scale-out and scale-in are performed based Thus, the scale-out and scale-in represent a change in the total number of active VMs on the computer.). 

As per claim 3, the combination of Bruun and Yang discloses The method of claim 2 [See rejection to claim 2 above], further comprising, in response to determining that the change is a decrease, decommissioning at least one of the plurality of virtual machines (e.g. Bruun; [0039] discloses NVF Orchestrator may decommission VNFs/VMs during scale-in process.  [0055-0056] discloses during scale-in process, a number of currently active VM are disconnected/deactivated.  After deactivating a VM to scale-in, the deactivated VM is destroyed if the VM capacity level is at or above the desired VM capacity level.  [0057] discloses when an active VM is deactivated, a newly created VM is deleted from the resource pool to maintain the VM capacity level at the desired capacity level.  Thus, a scale-in process represents a decrease in a number of active VMs when a number of active VMs are deactivated and after the scale-in process the deactivated VMs are decommissioned/destroyed/deleted from the resource pool to maintain a desired level/number of VMs.). 

As per claim 4, the combination of Bruun and Yang discloses The method of claim 2 [See rejection to claim 2 above], further comprising, in response to determining that the change is an increase, causing an additional virtual machine to be provisioned (e.g. Bruun; [0039] discloses NVF Orchestrator commissions additional VMs during scale-out process.  [0052-0053] discloses initiating scale-out and activating the number of deactivated VMs from resource pool, in-turn, the resource pool is replenished with new VMs.  [0057] discloses replacing a VM which was activated from resource pool in order to maintain the VM capacity level at the desired level.[Fig. 4] [0064] discloses each time a VM is activated and removed from the pool, a new VM is created to keep the number of deactivated VMs at a desired level.  [0071] discloses after removing the hibernated VM form the pool, a new VM is created to replace the now-activated VM in the pool.  Thus, a scale-out process represents an increase in a number of active VMs when a number of deactivated VMs are activated from the resource pool and the activated VMs are replaced by creating new/additional deactivated VMs in the resource pool.). 

As per claim 5, the combination of Bruun and Yang discloses The method of claim 1 [See rejection to claim 1 above], further comprising, in response to detecting a change in the number of virtual machines capable of providing for the current demand for VNF components, adjusting the total number of virtual machines (e.g. Bruun; [0022-0025] . 

As per claim 6, the combination of Bruun and Yang discloses The method of claim 1 [See rejection to claim 1 above], further comprising, adjusting the total number based on current utilization of a network associated with the VNF (e.g. Bruun; [0023-0024] discloses monitoring performance levels, the monitored performance levels can be one of a number of parameters or indicators which are relevant to the purpose of the VNF.  A KPI that can be monitored is a processing rate of the VNF.  Examples of other KPIs include number of . 

As per claim 7, the combination of Bruun and Yang discloses The method of claim 1 [See rejection to claim 1 above], further comprising, adjusting the total number based on utilization of processors of the plurality of physical computing machines (e.g. Bruun; [0051] discloses performing, delaying or canceling scale-out request based on hardware resource availability.  The NFV orchestrator tracks VNF operating on the network, types of each VNFC and the number of VMs, the performance of all VNF hardware resources assigned to each VNF, and hardware resources which available for assignment.  Based on this information, it determines whether the scale-out or delay/cancel the scale-out.   [0034] discloses NFVI provides the virtual resources required to support the execution of the VNFs, and includes commercial off-the-shelf computer resources.  Computer resources include computing hardware, storage hardware, and network hardware, with computing hardware including processors.  Thus, scale-out to adjust the number of active VMs is determined based on hardware resource (i.e. processors) availability/utilization.). 

As per claim 8, the combination of Bruun and Yang discloses The method of claim 1 [See rejection to claim 1 above], further comprising, adjusting the total number based on a number of subscribers currently using a telecommunication service associated with the VNF (e.g. Bruun; [0019] discloses performing faster scale-out process for telecommunications networks which can experience rapid fluctuations in user activity volume and which are continuously being modified and upgraded to improve existing and to provide new services that create new or altered activity patterns.). 

As per claim 9, the combination of Bruun and Yang discloses The method of claim 1 [See rejection to claim 1 above], Yang further discloses wherein the total number of virtual machines uses an active/active model (e.g. Yang; [0069] discloses an active/active load sharing failover implementations, all virtual network functions or virtual machines in a redundancy group can be fully enabled and can actively process service requests in a load sharing fashion.). 

As per claim 10, the combination of Bruun and Yang discloses The method of claim 1 [See rejection to claim 1 above], wherein the additional number is subject to a set of constraints (e.g. Bruun; [0046] discloses resource pool has a desired capacity level for deactivated VMs.  [0056] discloses after deactivating a VM to scale-in a VNF, the deactivated FM is destroyed if the VM capacity level is at or above the desired VM capacity level.  [0057] discloses replacing a VM which was activated from resource pool in order to maintain the VM capacity level.  Thus, the number of deactivated VMs are maintained by deleting deactivated VM . 

As per claims 11, 12 and 13, these are system claims having similar limitations as cited in method claims 1, 4 and 3, respectively.  Thus, claims 11, 12 and 13 are also rejected under the same rationale as cited in the rejection of rejected claims 1, 4 and 3, respectively.

As per claim 14, the combination of Bruun and Yang discloses The system of claim 11 [See rejection to claim 11 above], wherein each of the total number of virtual machines is active (e.g. Yang; [0069] discloses an active/active load sharing failover implementations, all virtual network functions or virtual machines in a redundancy group can be fully enabled and can actively process service requests in a load sharing fashion.). 

As per claim 15, the combination of Bruun and Yang discloses The system of claim 11 [See rejection to claim 11 above], wherein to cause the total of virtual machines to be provisioned, the system is to send an instruction to a Network Function Virtualization Infrastructure (NFVI) manager, the instruction being to provision an additional virtual machine or decommission at least one virtual machine (e.g. Bruun; [0039] discloses NVF Orchestrator commissions additional VMs during scale-out process and decommissions VNFs/VMs during scale-in process..  [0052-0053] discloses initiating scale-out and activating Thus, a scale-out process represents an increase in a number of active VMs when a number of deactivated VMs are activated from the resource pool and the activated VMs are replaced by creating new/additional deactivated VMs in the resource pool.). 

As per claim 16, the combination of Bruun and Yang discloses The system of claim 11 [See rejection to claim 11 above], wherein the system is further to adjust the total number based on an item selected from a list consisting of: current utilization of a network associated with the VNF; and utilization of processors of the plurality of physical computing machines that support the virtual machines (e.g. Bruun; [0023-0024] discloses monitoring performance levels, the monitored performance levels can be one of a number of parameters or indicators which are relevant to the purpose of the VNF.  A KPI that can be monitored is a processing rate of the VNF.  Examples of other KPIs include number of . 

As per claim 17, the combination of Bruun and Yang discloses The system of claim 11 [See rejection to claim 11 above], when the system is further to adjust the total number based on a number of subscribers currently using a telecommunication service associated with the VNF (e.g. Bruun; [0019] discloses performing faster scale-out process for telecommunications networks which can experience rapid fluctuations in user activity volume and which are continuously being modified and upgraded to improve existing and to provide new services that create new or altered activity patterns.). 



As per claim 20, the combination of Bruun and Yang discloses The method of claim 18 [See rejection to claim 18 above], Yang further discloses wherein the total number of virtual machines use an item selected from a list consisting of: an active/active model and an active/standby model (e.g. Yang; [0069] discloses an active/active load sharing failover implementations, all virtual network functions or virtual machines in a redundancy group can be fully enabled and can actively process service requests in a load sharing fashion.  [0090-0091] discloses the failover implementations can specify how redundant VNFs/VMs can provide redundancy.  It can specify that a VNFs/VMs are active with cold standby, active with hot standby, or active with active load sharing.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bruun in view of Yang and further in view of Bernstein et al. (US 10,089,123 B2) (hereinafter Bernstein).

As per claim 19, the combination of Bruun and Yang discloses The method of claim 18 [See rejection to claim 18 above], Bruun further implies VNF may comprise a Session Border Controller (e.g. Bruun; [0074] discloses NFVC is applicable to any packet processing and  wherein the VNF comprises a Session Border Controller (SBC).
However, Bernstein discloses wherein the VNF comprises a Session Border Controller (SBC) (e.g. Bernstein; [Col. 1, lines 30-38] discloses a VNF may include one or more virtual machine running different software and processes.  For example, a virtualized session border controller function could be deployed to protect a network without typical cost and complexity of obtaining and installing physical units.). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the system that implements VNF comprising SBC as taught by Bernstein into combination of Bruun and Yang because it would provide means to protect a network without typical cost and complexity of obtaining and installing physical units (see Bernstein; [Col. 1, lines 30-38]).

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

US 10,768,995 B2- Celozzi discloses managing instances of virtual network function components.  From a request to allocate, a number N is obtained indicating a minimum number of the instances to be available, and a number M indicating how 

US 2014/0344812 A1– Abe [0053] [0092] [100] discloses determining/defining the maximum number of virtual machines that can be executed in the computer system or by one server.

US 2014/0324862 A1 – Bingham discloses [0153] keeping track of a maximum number of VMs supported by a single host.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained 


February 27, 2021


/HIREN P PATEL/Primary Examiner, Art Unit 2196